PD-0658-15
                                 PD-0658-15                                     COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
June 1, 2015                                                                  Transmitted 5/29/2015 12:17:46 PM
                                                                                  Accepted 6/1/2015 2:03:32 PM
                                                                                                 ABEL ACOSTA
                                                                                                         CLERK
                           IN THE COURT OF CRIMINAL APPEALS
                                     AUSTIN, TEXAS

KEVIN D. TALKINGTON                          §
     APPELLANT                               §
                                             §
VS.                                          §          NO. ____________________
                                             §
THE STATE OF TEXAS                           §
     APPELLEE                                §

                  APPELLANT’S MOTION FOR EXTENSTION OF TIME
                  TO FILE PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF THE TEXAS COURT OF CRIMINAL APPEALS:

        COMES NOW KEVIN D. TALKINGTON hereinafter referred to as Appellant, by and

through his attorney of record, WES BALL and files this his MOTION FOR EXTENSTION OF

TIME TO FILE PETITION FOR DISCRETIONARY REVIEW, pursuant to Texas Rule of

Appellate Procedure 68.2, and in support thereof would show the Court as follows:

                                                   I.

        Appellant was convicted of the offense of Aggravated Sexual Assault Child-Age and was

sentenced to forty (40) years confinement in the Institutional Division of the Texas Department

of Criminal Justice and at this time is incarcerated.        Following his conviction, Appellant

appealed to the Second Court of Appeals, sitting in Fort Worth, Texas.

        On April 30, 2015 the Second Court of Appeals issued its decision affirming Appellant’s

conviction and sentence in Kevin D. Talkington v. The State of Texas, No. 02-14-00064-CR

(Tex. App. – Fort Worth). It is Appellant’s desire to Petition this Honorable Court for review of

his case in a Petition for Discretionary Review.




Motion for Extension of Time to File
Petition for Discretionary Review                                                     Page 1 of 3
       Appellant’s undersigned counsel has been unable to complete his Petition for

Discretionary review due to a heavy trial and appellate caseload in State Courts. Additionally,

Appellant’s counsel has longstanding family vacation plans out of the country beginning May

23, 2015 and will not be returning until June 6, 2015. Appellant’s Petition is due on June 1,

2015. Appellant is confident that his petition will be completed and filed on or before July 1,

2015. This would only consist of a delay from the previous due date of thirty (30) days. There

have been no previous extensions sought or granted for this filing.

       WHEREFORE, PREMISES CONSIDERED, APPELLANT prays that this Honorable

Court enter an order granting this request for an extension of time to file his Petition for

Discretionary Review until July 1, 2015.

                                             Respectfully submitted,

                                             /s/ Wes Ball
                                             WES BALL
                                             State Bar No: 01643100
                                             4025 Woodland Park Blvd., Suite 100
                                             Arlington, Texas 76013
                                             Email: WBnotices@ballhase.com
                                             Tel: (817) 860-5000
                                             Fax: (817) 860-6645

                                             ATTORNEY FOR APPELLANT




Motion for Extension of Time to File
Petition for Discretionary Review                                                   Page 2 of 3
                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing Motion for

Extension of Time to file Petition for Discretionary Review was delivered by Efile portal to the

Post-Conviction Division of the Tarrant County District Attorney=s Office, Fort Worth, Texas

and the State Prosecuting Attorney, Austin, Travis County, Texas on this the 29th day of May,

2015.


                                            /s/ Wes Ball
                                            WES BALL
                                            Attorney for Defendant


                               CERTIFICATE OF CONFERENCE

        On the 29th day of May, 2015, Malinda Davis, Assistant to Appellant=s counsel contacted

Assistant District Attorney, Kimberly Wesley, with the Post-Conviction Division of the Tarrant

County District Attorney=s Office regarding the foregoing Motion and has been advised that the

state does not oppose the Motion.


                                            /s/ Wes Ball_______________________________
                                            WES BALL




Motion for Extension of Time to File
Petition for Discretionary Review                                                   Page 3 of 3